Tilson, Judge:
This appeal has been submitted upon a stipulation to the effect that the rayon parasols are of the same character and description as those involved in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and that the appraised values thereof, less any amount added by the importer by reason of the so-called Japanese consumption tax, represent the correct dutiable export values, and that there were no higher foreign values therefor.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export values of the rayon parasols covered by this appeal to bo the values found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered according^.